COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stanton Ashford Carter v. The State of Texas

Appellate case number:    01-18-00615-CR

Trial court case number: 1445816D

Trial court:              396th District Court of Tarrant County

       Appellant, Stanton Ashford Carter, has filed a motion to dismiss his appeals pending in our
court under Appellate Case Numbers 01-18-00613-CR, 01-18-00614-CR, and 01-18-00616-CR.
The motion, however, does not include appellant’s related appeal filed in case number 01-18-
00615-CR. The Court requests that, within 10 days of this order, appellant either (1) amended the
motion to dismiss to include case number 01-18-00615-CR or (2) notify the Court that appellant
intends to proceed solely on the appeal in case number 01-18-00615-CR.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                                 Acting individually


Date: ___July 23, 2019___